ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

JUDGMENT OF 14 JUNE 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
DANS LA REGION SITUEE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

ARRET DU 14 JUIN 1993
Official citation :

Maritime Delimitation in the Area between Greenland
and Jan Mayen, Judgment, I.C.J. Reports 1993, p. 38

Mode officiel de citation:

Délimitation maritime dans la région située entre le Groenland
et Jan Mayen, arrêt, C.I.J. Recueil 1993, p. 38

 

Sales number
ISSN 0074-4441 N° de vente: 63 5
ISBN 92-1-070693-5

 

 

 
1993
14 June
General List
No. 78

38

INTERNATIONAL COURT OF JUSTICE

YEAR 1993

14 June 1993

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

Delimitation of the continental shelf and fishery zones of two States with oppo-
site coasts — Maritime area the subject of the present proceedings — Request by
Applicant for the drawing of a single line of delimitation — Contention of Respon-
dent that two separate but coincident lines (median lines) are the appropriate
boundaries.

Claim by Norway that a continental shelf boundary is already “in place” by
virtue of a 1965 Agreement between the Parties providing for employment of a
median line — Interpretation of Agreement — Text, context and object and pur-
pose of Agreement — Subsequent practice of Parties — Scope ratione loci of the
Agreement.

Claim by Norway that a continental shelf boundary is already “in place” by the
effect between the Parties of the 1958 Geneva Convention on the Continental
Shelf — Claim that Denmark had accepted that there were no “special circum-
stances” in the area.

Claim by Norway that Parties by their conduct have recognized applicability of a
median line delimitation for continental shelf and fishery zones — Danish legis-
lative acts — Diplomatic contacts and exchanges — Positions expressed by Parties
at Third United Nations Conference on the Law of the Sea.

Law applicable to the delimitation — Absence of agreement of Parties on a
single maritime boundary — 1958 Geneva Convention on the Continental Shelf
applicable to delimitation of the continental shelf — Customary law applicable to
fishery zones — Relationship of this law with that governing exclusive economic
zone.

Provisional drawing, as first step in delimitation process, of a median line that
may then be adjusted or shifted to ensure an equitable result — Whether appro-
priate for continental shelf — Whether appropriate for fishery zones — Factors

4
39 MARITIME DELIMITATION (JUDGMENT)

requiring adjustment or shifting of provisional line — “Special circumstances”
under 1958 Geneva Convention — “Relevant circumstances” and customary law.

Special circumstances and relevant circumstances in the present case indicated
by the Parties — Disparity of lengths of relevant coasts — Whether 200-mile line
from the Greenland coast equitable boundary — Access to fishery resources — Pat-
tern of distribution of fish stocks — Effect of ice — Effect on access to waters —
Population and socio-economic factors — Security considerations — Conduct of
the Parties — 1980 and 1981 Agreements between Norway and Iceland on Fishery
and Continental Shelf Questions — Relationship between fishery protection zone

round Svalbard (including Bear Island) and economic zone of Norwegian main-
land.

Whether Court should confine itself to “declaratory” judgment or should delimit
the boundary — Method of delimitation.

JUDGMENT

Present: President Sir Robert JENNINGS; Vice-President Opa; Judges AGo,
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA,
AJIBOLA ; Judge ad hoc FISCHER; Registrar VALENCIA-OSPINA.

In the case concerning maritime delimitation in the area between Greenland
and Jan Mayen,

between

the Kingdom of Denmark,
represented by
Mr. Tyge Lehmann, Ambassador, Legal Adviser, Ministry of Foreign Affairs,

Mr. John Bernhard, Ambassador, Ministry of Foreign Affairs,

as Agents;

Mr. Per Magid, Attorney,

as Agent and Advocate;

Mr. Eduardo Jiménez de Aréchaga, Professor of International Law, Law
School, Catholic University of Uruguay,

Mr. Derek W. Bowett, C.B.E, Q.C., F.B.A., Emeritus Whewell Professor of
International Law in the University of Cambridge,

as Counsel and Advocates;
Mr. Finn Lynge, Expert-Consultant for Greenland Affairs, Ministry of
Foreign Affairs,

Ms Kirsten Trolle, Expert-Consultant, Greenland Home Rule Authority,
Mr. Milan Thamsborg, Hydrographic Expert,

as Counsel and Experts;
40 MARITIME DELIMITATION (JUDGMENT)

Mr. Jakob Hoyrup, Head of Section, Ministry of Foreign Affairs,
Ms Aase Adamsen, Head of Section, Ministry of Foreign Affairs,
Mr. Frede Madsen, State Geodesist, Danish National Survey and Cadastre,

Mr. Ditlev Schwanenfliigel, Assistant Attorney,
Mr. Olaf Koktvedgaard, Assistant Attorney,

as Advisers;
and

Ms Jeanett Probst Osborn, Ministry of Foreign Affairs,
Ms Birgit Skov, Ministry of Foreign Affairs,

as Secretaries,
and

the Kingdom of Norway,
represented by

Mr. Bjorn Haug, Solicitor-General,
Mr. Per Tresselt, Consul-General, Berlin,

as Agents and Counsel;

Mr. Ian Brownlie, Q.C., D.C.L., F.B.A., Chichele Professor of Public Interna-
tional Law, University of Oxford; Fellow of All Souls College, Oxford,

Mr. Keith Highet, Visiting Professor of International Law at the Fletcher
School of Law and Diplomacy and Member of the Bars of New York and
the District of Columbia,

Mr. Prosper Weil, Professor Emeritus at the Université de droit, d'économie
et de sciences sociales de Paris,

as Counsel and Advocates;
Mr. Morten Ruud, Director-General, Polar Division, Ministry of Justice,

Mr. Peter Gullestad, Director-General, Fisheries Directorate,
Commander P. B. Beazley, O.B.E., F.R.LC.S., R.N. (Ret’d),

as Advisers;

Ms Kristine Ryssdal, Assistant Solicitor-General,
Mr. Rolf Einar Fife, First Secretary, Permanent Mission to the United
Nations, New York,

as Counsellors;

Ms Nina Lund, Junior Executive Officer, Ministry of Foreign Affairs,
Ms Juliette Bernard, Clerk, Ministry of Foreign Affairs,
Ms Alicia Herrera, The Hague,

as Technical Staff,

THE COURT,

composed as above,
after deliberation,

delivers the following Judgment:
41 MARITIME DELIMITATION (JUDGMENT)

1. On 16 August 1988 the Chargé d’affaires ad interim of the Embassy in
The Hague of the Kingdom of Denmark filed in the Registry of the Court an
Application instituting proceedings against the Kingdom of Norway in respect
of a dispute concerning maritime delimitation between the Danish territory of
Greenland and the Norwegian island of Jan Mayen. In order to found the juris-
diction of the Court the Application relied on declarations made by the Parties
accepting the compulsory jurisdiction of the Court under Article 36, para-
graph 2, of its Statute.

2. Pursuant to Article 40, paragraph 2, of the Statute of the Court, the Appli-
cation was forthwith communicated by the Registrar to the Government of
Norway. In accordance with paragraph 3 of that Article, all other States entitled
to appear before the Court were notified by the Registrar of the Application.

3. By Orders made by the Court on 14 October 1988 and by the President
of the Court on 21 June 1990, time-limits were fixed for a Memorial and a
Counter-Memorial and for a Reply and a Rejoinder, respectively; these
pleadings were duly filed within the time-limits fixed therefor.

4. Since the Court included upon the bench a judge of Norwegian natio-
nality, but no judge of Danish nationality, the Government of Denmark, in
exercise of its right under Article 31, paragraph 2, of the Statute, chose Mr. Paul
Henning Fischer to sit as judge ad hoc.

5. Between the date of filing of the Reply of Denmark and the opening of the
oral proceedings a series of supplemental documents were filed in turn by Den-
mark, by Norway, again by Denmark and again by Norway. After the closure of
the written proceedings, the other Party was consulted in each case in accord-
ance with Article 56 of the Rules of Court, and indicated that it had no objec-
tion to the production of the documents. .

6. In accordance with Article 53, paragraph 2, of the Rules of Court, the
Court, after ascertaining the views of the Parties, decided that copies of the
pleadings and annexed documents should be made accessible to the public
from the opening of the oral proceedings.

7. At public hearings held between 11 and 27 January 1993, the Court heard
oral arguments addressed to it by the following:

For the Kingdom of Denmark: Mr. Tyge Lehmann,
Mr. John Bernhard,
Mr. Per Magid,
Mr. Eduardo Jiménez de Aréchaga,
Mr. Derek W. Bowett, Q.C.,
Mr. Finn Lynge,
Ms Kirsten Trolle,
Mr. Milan Thamsborg.

For the Kingdom of Norway: Mr. Bjorn Haug,
Mr. Per Tresselt,
Mr. Ian Brownlie, Q.C.,
Mr. Keith Highet,
Mr. Prosper Weil.

8. During the hearings, questions were addressed to both Parties by a Mem-
ber of the Court, and replies were given in writing after the close of the hearings
in accordance with Article 61, paragraph 4, of the Rules of Court.

*  _*
42 MARITIME DELIMITATION (JUDGMENT)

9. In the course of the written proceedings, the following submissions were
presented by the Parties:

On behalf of the Kingdom of Denmark:
in the Memorial:

“In view of the facts and arguments presented in Parts I and II of this
Memorial,

May it please the Court:

To adjudge and declare that Greenland is entitled to a full 200-mile fish-
ery zone and continental shelf area vis-a-vis the island of Jan Mayen; and
consequently

To draw a single line of delimitation of the fishing zone and continental
shelf area of Greenland in the waters between Greenland and Jan Mayen
at a distance of 200 nautical miles measured from Greenland’s baseline”;

in the Reply:

“In view of the facts and the arguments presented in the Memorial and
this Reply,

May it please the Court:

(1) To adjudge and declare that Greenland is entitled to a full 200-mile
fishery zone and continental shelf area vis-a-vis the island of Jan Mayen;
and consequently

(2) To draw a single line of delimitation of the fishery zone and conti-
nental shelf area of Greenland in the waters between Greenland and
Jan Mayen at a distance of 200 nautical miles measured from Greenland’s
baseline, the appropriate part of which is given by straight lines (geo-
desics) joining the following points in the indicated order*:

Point No. Designation Latitude N Longitude W
1 At Cape Russel 69° 59’38"3  22°19'18"2
2 At Cape Brewster 70° 07’ 24"0 =. 22° 03'55"5
3 At Cape Lister 70° 29’ 33”5 = 21° 32'28"7
4 At Cape Hodgson 70° 32'16"7  21°28'51"0
5 Rathbone Island SE 70° 39'53”4 = 21° 23'01"4
6 Rathbone Island NE 70° 40° 1477 =. 21° 23018
7 At Cape Topham 71919560  21°37’57"0
8 Murray Isiand 71° 32'45"3 21° 40’ 00”0
9 Rock 72° 160974 = 22° 00'17"6

10 Franklin Island 72° 38'57"2  21°40°04"7
11 Bontekoe Island 73°07’ 15"9 21° 12'09”0
12° Cape Broer Ruys SW 73° 28'57"9 = 20° 25'05"9
13 At Cape Broer Ruys 73° 30/30"9  20°23'02"6

* Between points No. | and 2, 3 and 4, 12 and 13, and 19 and 20 the baseline
follows the low water mark along the coastline. The protrusive points on the
above-mentioned parts of the low water mark are presented in the sub-annex to
Annex 58. Co-ordinates of all base points are given in WGS 84.
43

MARITIME DELIMITATION (JUDGMENT)

Point No. Designation Latitude N Longitude W
14 Arundel Island 73° 45’ 4974 20° 03’ 289
15 At Cape Borlase Warren 74° 15° 5871 19° 22’ 11°4
16 At Clark Bjerg 74° 20' 343 19° 11'04"7
17 Lille Pendulum 74° 36’ 43”9 18° 22’ 33”0
18 At Cape Philip Broke 74° 57° 15"2 17° 31'08"5
19 Cape Pansch S 75° 00’ 34"8 17° 22’ 204
20 At Cape Pansch 75° 08’ 37”"5 17° 19°01"6
21 Cape Borgen SE | 75° 21/261 17° 50° 5272.”

On behalf of the Kingdom of Norway:
in the Counter-Memorial:

“Having regard to the-considerations set forth in this Counter-Memorial
and, in particular, the evidence relating to the relations of the Parties at the
material times,

May it please the Court to adjudge and declare that:

(1) The median line constitutes the boundary for the purpose of delimi-
tation of the relevant areas of the continental shelf between Norway and
Denmark in the region between Jan Mayen and Greenland;

(2) The median line constitutes the boundary for the purpose of delimi-
tation of the relevant areas of the fisheries zones between Norway and
Denmark in the region between Jan Mayen and Greenland;

(3) The Danish claims are without foundation and invalid, and that the
Submissions contained in the Danish Memorial are rejected”;

in the Rejoinder:

“Having regard to the considerations set forth in the Norwegian
Counter-Memorial and this Rejoinder, in particular, the evidence relating
to the relations of the Parties at the material times, and maintaining
without change the submissions presented in the Counter-Memorial,

May it please the Court to adjudge and declare that:

(1) The median line constitutes the boundary for the purpose of delimi-
tation of the relevant areas of the continental shelf between Norway and
Denmark in the region between Jan Mayen and Greenland;

(2) The median line constitutes the boundary for the purpose of delimi-
tation of the relevant areas of the adjoining fisheries zones in the region
between Jan Mayen and Greenland;

(3) The Danish claims are without foundation and invalid, and that the
Submissions contained in the Danish Memorial are rejected.”

10. In the course of the oral proceedings, the following submissions were

presented by the Parties:
On behalf of the Kingdom of Denmark:

Submissions (1) and (2) identical to those in the Reply, reproduced in para-

graph 9 above, together with the following additional submission:

9
44 MARITIME DELIMITATION (JUDGMENT)

“(3) If the Court, for any reason, does not find it possible to draw the
line of delimitation requested in paragraph (2), Denmark requests the
Court to decide, in accordance with international law and in light of the
facts and arguments developed by the Parties, where the line of delimita-
tion shall be drawn between Denmark’s and Norway’s fisheries zones and
continental shelf areas in the waters between Greenland and Jan Mayen,
and to draw that line.”

On behalf of the Kingdom of Norway:

Submissions (1) and (2) identical to those in the Rejoinder, reproduced in
paragraph 9 above, and submission (3) revised to read:

“(3) The Danish claims are without foundation and invalid, and that the
Danish submissions and claims are rejected.”

x * %

11. The maritime area which is the subject of the present proceedings
before the Court is that part of the Atlantic Ocean lying between the east
coast of Greenland and the island of Jan Mayen, north of Iceland and the
Denmark Strait between Greenland and Iceland, as indicated on sketch-
map No. | on page 45 of the present Judgment. The distance between
Jan Mayen and the east coast of Greenland is some 250 nautical miles
(463 kilometres). The depth of the sea in the area between them is for the
most part rather less than 2,000 metres; it varies however between
3,000 metres in the north of the area and 1,000 metres in the south, and
there are a few sea-bed elevations, west of the southernmost part of
Jan Mayen, where the depth is no more than 500 metres. A number of
geographical, economic or other facts have been presented to the Court by
the Parties as pertaining to the region with which the Court is to deal; it
will be for the Court in due course to decide whether any of these in law
affect the delimitation, as “special” circumstances or “relevant” circum-
stances.

12. The whole of the area with which the Court is concerned lies north
of the Arctic Circle: the waters off the northern part of the east coast of
Greenland are permanently covered by compact ice. The area is much
affected by drift ice the extent of which varies according to the time of
year.

13. Sovereignty over Greenland and Jan Mayen appertains to Den-
mark and to Norway respectively. Greenland, which had previously been
a Danish colony, has since 1953 been an integral part of the Kingdom of
Denmark. A Danish Act of Parliament of 1978, and a referendum held in
Greenland in 1979, introduced home rule for Greenland. Jan Mayen,
which was used from 1922 on by the Norwegian Meteorological Institute,
was annexed by Norway in 1929, when Norwegian sovereignty over the
island was proclaimed. In 1930 the island was integrated into the King-
dom of Norway as an inalienable part of the Realm.

10
45 MARITIME DELIMITATION (JUDGMENT)

L ñ 1 ñ L 1 1 1

 

 

20W i, 10°W

ba SKETCH-MAP No. 1

GREENLAND

SEA
Shannon Island
H
4

   
       
 

 

 

75°] 175°
N N
GREENLAND
A
AS
E
4 4 Yd |
ae ban MAYEN
F
5 G
Scoresby Sund
70° (70°
N N
CB
4 Ry L
sw
woe NORWEGIAN
N

J oe Kolbeinsey , SEA
65° [65°
N N

D oy a —— ay ——1—
46 MARITIME DELIMITATION (JUDGMENT)

14. The total population of Greenland is about 55,000 of whom about
6 per cent live in East Greenland. The fisheries sector in Greenland
employs about one-quarter of the labour force, and accounts for approxi-
mately 80 per cent of total export earnings. The sea area with which the
Court is concerned comprises an important fishing ground for summer
capelin, the only fish which is commercially exploited in the area (para-
graph 73 below).

15. Jan Mayen has no settled population; it is inhabited solely by tech-
nical and other staff, some 25 in all, of the island’s meteorological station,
a LORAN-C station, and the coastal radio station. The island has a land-
ing field, but no port; bulk supplies are brought in by ship and unloaded
principally in Hvalrossbukta (Walrus Bay). Norwegian activities in the
area between Jan Mayen and Greenland have included whaling, sealing,
and fishing for capelin and other species. These activities are carried out
by vessels based in mainland Norway, not in Jan Mayen.

16. In 1976 the Danish Parliament enacted legislation empowering the
Prime Minister to extend the existing Danish fishery zone so as to com-
prise waters “along the coasts of the Kingdom of Denmark” delimited by
a fishing limit 200 miles from the relevant baselines; such extension might
be for one area at a time. A limited extension of the Greenland fishery
zone was brought into force on 1 January 1977; off the east coast of Green-
land it only applied as far north as latitude 67° N. According to Denmark,
among the reasons for this limitation was that extension further north
might cause certain difficulties in relation to the delimitation of the fish-
ery zones vis-a-vis Iceland and Jan Mayen. By an Executive Order effec-
tive 1 June 1980, Denmark extended to 200 miles the fishery zone off the
east coast of Greenland north of latitude 67° N. It was there provided that
vis-a-vis Jan Mayen, fisheries jurisdiction would not, “until further
notice”, be exercised beyond the median line. By an Executive Order
dated 31 August 1981, jurisdiction was asserted over the full 200 miles (see
paragraph 36 below).

17. The Norwegian Parliament in 1976 enacted legislation empower-
ing the Norwegian Government to establish 200-mile “economic zones”
around its coasts, and such a zone was established round mainland
Norway with effect from 8 January 1977. By a Royal Decree taking effect
on 29 May 1980, the Norwegian Government established a 200-mile fish-
ery zone around Jan Mayen. This Decree provided that the zone should
not extend “beyond the median line in relation to Greenland”. Between
1 June 1980 and 31 August 1981 the median line was thus the de facto line
between the areas where the two Parties exercised their respective fisher-
ies jurisdictions.

12
47 MARITIME DELIMITATION (JUDGMENT)

18. It will be convenient now to indicate how the Court proposes to
designate, for the purposes of the present Judgment, three maritime areas
between Greenland and Jan Mayen which have featured in the arguments
of the Parties. First there is the area bounded by the single 200-mile deli-
mitation line claimed by Denmark and the two coincident median lines
asserted by Norway; this area may for convenience be called the “area of
overlapping claims”, and is delineated on sketch-map No. 1. To the north,
it is closed by the intersection of the delimitation lines proposed by the
Parties; to the south it is limited by a line BCD on sketch-map No. 1
representing the limit of the 200-mile economic zone claimed by Iceland!.
Denmark requests the Court to limit its decision to the areas north of that
line, a position which is accepted by Norway.

19. A second area involved is as follows. Denmark claims an entitle-
ment to a full 200-mile continental shelf and fishery zone off the east coast
of Greenland. Norway limits its claim to the area on the eastern side of the
median line, but this does not mean that it considers that Jan Mayen has
any less entitlement to 200 miles of continental shelf and fishery zone than
has the coast of Greenland. The area between the 200-mile line claimed by
Denmark and a corresponding line drawn 200 nautical miles from the
baselines on the north-west coast of Jan Mayen has been referred to by
Norway as the “potential area of overlap of claims”. This area, also shown
on sketch-map No. 1, may for the purpose of the present Judgment con-
veniently be referred to as the “area of overlapping potential entitle-
ment”.

20. Thirdly, Denmark in its Memorial has put forward what it terms the
“area relevant to the delimitation dispute”, shown on sketch-map No. 1 as
the area bounded by the lines HA; AE; the baselines along the coast of
Jan Mayen between E and F; FB; BCDG; and the baselines along the
coast of Greenland between G and H. Norway has denied that the term
“relevant area” has any independent legal significance, and has con-
tended that the area identified by Denmark is wholly irrelevant to any
delimitation, bearing no relation either to the geography of the region or
to legal principle. The Court notes however that the selection of points G
and H, which define the extent of the Greenland coastline used by
Denmark for comparison with the length of the coast of Jan Mayen, is not
arbitrary. Point H is the point on the Greenland coast which determines,
in conjunction with the appropriate point on the northern tip of
Jan Mayen (point E), the equidistance line at its point of intersection with
the Danish 200-mile line (point A). Similarly, point G is the point on the
Greenland coast which determines, in conjunction with the southern tip

! On the maps produced by the Parties, and referred to in argument, the points called
C and D in the present Judgment were designated C, and D,. [Note by the Registry.]

13
48 MARITIME DELIMITATION (JUDGMENT)

of Jan Mayen (point F), the equidistance line at its point of intersec-
tion (point D) with the 200-mile line claimed by Iceland which the Parties
have agreed to be the southern limit of the delimitation requested of the
Court.

21. Denmark has calculated this “area relevant to the delimitation
dispute” as comprising some 237,000 square kilometres. Denmark calcu-
lates further that, of this area, approximately 96,000 square kilometres
would by a median line be allocated to Norway, and approximately
141,000 square kilometres to Denmark. These figures have not been chal-
lenged by Norway. If however one considers the area of overlapping
potential entitlement, as defined in paragraph 19 above, between the
200-mile line off the coast of Greenland and the 200-mile line round the
coast of Jan Mayen, the division of this area (totalling some
136,000 square kilometres) by the median line would, in the understand-
ing of the Court, allot approximately 71,500 square kilometres to
Denmark, and between 64,500 and 65,000 square kilometres to Norway.

22. A principal contention of Norway is that a delimitation has already
been established between Jan Mayen and Greenland. The effect of trea-
ties in force between the Parties — a bilateral Agreement of 1965 and the
1958 Geneva Convention on the Continental Shelf — has been, according
to Norway, to establish the median line as the boundary of the continental
shelf of the Parties, and the practice of the Parties in respect of fishery
zones has represented a recognition of existing continental shelf bounda-
ries as being also applicable to the exercise of fisheries jurisdiction. Inde-
pendently of this question of the effect of the treaties, the “conjoint
conduct” of the Parties has, Norway maintains, long recognized the appii-
cability of a median line delimitation in their mutual relations, in the con-
text both of the continental shelf and of fishery zones. These contentions,
that a boundary is already in place, will need to be examined at the outset.

23. Denmark and Norway concluded an Agreement on 8 December
1965 concerning the delimitation of the continental shelf. The authentic
text of that Agreement was in the Danish and Norwegian languages: the
Court was supplied with an English translation of the Agreement, which
has not been questioned. The Parties however disagree as to the meaning
and the effect of this Agreement. The Preamble and Article 1 of the Agree-
ment read as follows:

“The Government of the Kingdom of Denmark and the Govern-
ment of the Kingdom of Norway, having decided to establish the
common boundary between the parts of the continental shelf over

14
49 MARITIME DELIMITATION (JUDGMENT)

which Denmark and Norway respectively exercise sovereign rights
for the purposes of the exploration and exploitation of natural
resources, have agreed as follows:

Article 1

The boundary between those parts of the continental shelf over
which Norway and Denmark respectively exercise sovereign rights
shall be the median line which at every point is equidistant from the
nearest points of the baselines from which the breadth of the territo-
rial sea of each Contracting Party is measured.”

Article 2 provides that “In order that the principle set forth in Article 1
may be properly applied, the boundary shall consist of straight lines”
which are then defined by eight points, enumerated with the relevant
geodetic co-ordinates and as indicated on the chart thereto annexed; the
lines so defined lie in the Skagerrak and part of the North Sea, between
the mainland territories of Denmark and Norway.

24. It is clear that the Agreement contains no provision for the defini-
tion of the position of a median line specifically between Greenland and
Jan Mayen. Norway’s contention is however that the Agreement is a gen-
eral one between the two countries to treat the median line as the line of
delimitation of all continental shelf boundaries between them and that the
Agreement is accordingly unrestricted in its area of operation. Denmark,
on the other hand, contends that it is not an Agreement of such a general
application, but one relating exclusively to the Skagerrak and part of the
North Sea. It submits that this limitation is evident from the terms of Ar-
ticle 2 of the Agreement, which provides that “the boundary shall consist
of straight lines” passing through eight points in the Skagerrak and part of
the North Sea.

25. Norway accordingly contends that the text of Article 1 is general in
scope, unqualified and without reservation, and that the natural meaning
of that text must be “to establish definitively the basis for all boundaries
which would eventually fall to be demarcated” between the Parties. In its
view Article 2, which admittedly relates only to the continental shelves of
the two mainlands, “is concerned with demarcation”. Norway deduces
that the Parties are and remain committed to the median line principle of
the 1965 Agreement, and that as and when the need for a more precise
definition of a continental shelf boundary between them in another area
might arise, they are bound to “demarcate” or delineate any such bound-
ary on that basis. Moreover since no reference is to be found in the 1965
Agreement to special circumstances, such as might affect the “demarca-
tion” of their continental shelf boundaries, Norway submits that it is to be
concluded that both Parties at that time found that there were no “special
circumstances”. Denmark on the other hand argues that the object and

15
50 MARITIME DELIMITATION (JUDGMENT)

purpose of the Agreement is solely the delimitation in the Skagerrak and
part of the North Sea on a median line basis.

26. The Court has to pronounce upon the interpretation to be given to
the 1965 Agreement. The Preamble to the Agreement states that the two
Governments have decided to establish “the common boundary” between
the parts of the continental shelf over which Denmark and Norway
respectively exercise sovereign rights for the purposes of exploration and
exploitation of natural resources. Similarly, Article 1 also refers to “the
boundary between those parts of the continental shelf. . .”. Consistently,
the Agreement also provides in Article 2 that “the boundary shall consist
of straight lines” passing through eight points in the North Sea. The words
“the boundary” in all these three parts of the Agreement, expressed in the
singular, must refer to the one boundary defined in Article 2. If the inten-
tion had been otherwise, Article 2 would have been so worded as to make
it clear that it is providing for only a part of the total boundary contem-
plated by the Preamble and Article 1. Considered in the light of Article 2
of the Agreement, the principle laid down in Article 1 is valid only as
regards the area mentioned in Article 2.

27. The 1965 Agreement has in any event to be read in its context, in the
light of its object and purpose. The Geneva Convention on the Conti-
nental Shelf, adopted in 1958, defined the term “continental shelf”, in
Article 1, as referring:

“{a) to the seabed and subsoil of the submarine areas adjacent to the
coast but outside the area of the territorial sea, to a depth of
200 metres or, beyond that limit, to where the depth of the super-
jacent waters admits of the exploitation of the natural resources of
the said areas; (b) to the seabed and subsoil of similar submarine
areas adjacent to the coasts of islands”.

By 1965 both Parties had incorporated that definition of the continental
shelf given in the Convention into their domestic legislation (Danish
Decree of 7 June 1963, Art. 2 (1); Norwegian Decree of 31 May 1963 and
Law of 21 June 1963, Art. 1). Denmark has therefore argued that in 1965
the two Parties could not have had the area between Greenland and
Jan Mayen in mind as the subject of a potential future delimitation: both
Parties were asserting shelf rights under the definition of the shelf in the
1958 Convention (200 metres depth or the limit of exploitability). The
Court considers that the object and purpose of the 1965 Agreement was to
provide simply for the question of the delimitation in the Skagerrak and
part of the North Sea, where the whole sea-bed (with the exception of the
“Norwegian Trough”) consists of continental shelf at a depth of less than
200 metres, and that there is nothing to suggest that the Parties had in mind
the possibility that a shelf boundary between Greenland and Jan Mayen

16
51 MARITIME DELIMITATION (JUDGMENT)

might one day be required, or intended that their Agreement should apply
to such a boundary.

28. Itis also appropriate to take into account, for purposes of interpre-
tation of the 1965 Agreement, the subsequent practice of the Parties. The
Court first notes the terms of a Press Release issued by the Ministry of
Foreign Affairs of Norway on 8 December 1965, which refers to the
Agreement of that date as “the second Agreement entered into by Norway
concerning the delimitation of the continental shelf in the North Sea”
(emphasis added) (the first having been an agreement of 10 March 1965
with the United Kingdom). More significant is a subsequent treaty in the
same field. On 15 June 1979, Denmark and Norway concluded an Agree-
ment “concerning the Delimitation of the Continental Shelf in the Area
between the Faroe Islands and Norway and concerning the Boundary
between the Fishery Zone around the Faroe Islands and the Norwegian
Economic Zone”. According to that Agreement the continental shelf
boundary between the Faroe Islands and Norway was to be “the median
line” (Art. 1), and the “boundary between the fishery zone near the Faroe
Islands and the Norwegian economic zone” (Art. 4) was to follow the
boundary line which had been defined in Article 2 “in the application of
the median line principle referred to in Article 1”. No reference whatever
was made in the 1979 Agreement to the existence or contents of the 1965
Agreement. The Court considers that if the intention of the 1965 Agree-
ment had been to commit the Parties to the median line in all ensuing shelf
delimitations, it would have been referred to in the 1979 Agreement.

29. This absence of relationship between the 1965 Agreement and the
1979 Agreement is confirmed by the terms of the official communication
of the latter text to Parliament by the Norwegian Government. Proposi-
tion No. 63 (1979-1980) to the Storting states that:

“On 8 December 1965 Norway and Denmark signed an agreement
concerning the delimitation of the continental shelf between the two
States.

The agreement did not cover the delimitation of the continental
shelf boundary in the area between Norway and the Faroe Islands.”

Since, as noted above, the 1965 Agreement did not contain any specific
exclusion of the Faroe Islands area, or of any other area, this statement is
consistent with an interpretation of the 1965 Agreement as applying only
to the region for which it specified a boundary line defined by co-
ordinates and a chart, i.e., the Skagerrak and part of the North Sea.

30. The Court is thus of the view that the 1965 Agreement should be
interpreted as adopting the median line only for the delimitation of the
continental shelf between Denmark and Norway in the Skagerrak and

17
52 MARITIME DELIMITATION (JUDGMENT)

part of the North Sea. It did not result in a median line delimitation of the
continental shelf between Greenland and Jan Mayen.

31. The Court therefore turns to the Norwegian argument based on the
1958 Geneva Convention on the Continental Shelf (hereafter referred to
as “the 1958 Convention”). Both Denmark and Norway are parties to that
Convention, and recognize that they remain bound by it; but they disagree
as to its interpretation and application. The 1958 Convention, which came
into force on 10 June 1964, was signed by Denmark on 29 April 1958.
Subsequently, Denmark ratified the 1958 Convention on 12 June 1963
and later Norway acceded to it on 9 September 1971. The issue centres on
the purport of Article 6, paragraph 1, of the 1958 Convention, which
reads:

“Where the same continental shelf is adjacent to the territories of
two or more States whose coasts are opposite each other, the bound-
ary of the continental shelf appertaining to such States shall be
determined by agreement between them. In the absence of agree-
ment, and unless another boundary line is justified by special circum-
stances, the boundary is the median line, every point of which is
equidistant from the nearest points of the baselines from which the
breadth of the territorial sea of each State is measured.”

Norway contends that a delimitation of the continental shelf boundary —
specifically, a median line boundary — is already “in place” as a result of
the effect of this Article of the 1958 Convention. It considers that the effect
of the 1965 Agreement, which provides for such a boundary and omits any
mention of “special circumstances”, is declaratory of the interpretation by
the Parties of the 1958 Convention, in its application to their geographical
situations, i.e., that no special circumstances were present, or alternatively
that the Parties have “renounced the proviso of Article 6” relating to spe-
cial circumstances. It will however be apparent that this Norwegian argu-
ment rests on the contention, already rejected by the Court, that the 1965
Agreement was intended to apply generally, to delimitation other than
that specifically provided for, in the Skagerrak and part of the North Sea.

32. Thus, in the view of the Court, the 1965 delimitation Agreement
does not constitute an agreement that there were no special circum-
stances, and therefore does not have the result that, pursuant to Article 6,
paragraph 1, of the 1958 Convention, the median line would be the
boundary. Apart from its argument based on the 1965 Agreement, Norway
further argues that there are in fact no special circumstances within the
meaning of Article 6; and that, in the absence of an agreement, and of
special circumstances, that Article operates on a prescriptive and a self-
executing basis to establish the median line as the boundary. The validity
of this argument will depend on whether the Court finds that there are
indeed special circumstances, a matter which will be dealt with below. The

18
53 MARITIME DELIMITATION (JUDGMENT)

Court will therefore now turn to the arguments which Norway bases on
the conduct of the Parties and of Denmark in particular.

33. Norway contends that, up to some ten years ago at least, the Parties
by their “conjoint conduct” had long recognized the applicability of a
median line delimitation in their mutual relations. In the contention of
Norway,

“{a) the Danish Government has by its various public acts expressly
recognized and adopted a median line boundary in its relations
with Norway both in the context of continental shelf delimita-
tion and in the context of fisheries zone delimitation;

(b) the general pattern of conduct on the part of the Danish Gov-
ernment constitutes acquiescence in, or tacit recognition of, a
median line boundary in its relations with Norway;

(c) the consistent pattern of Danish conduct, together with knowl-
edge of the long-standing position of the Norwegian Govern-
ment in the matter of maritime delimitation, prevents Denmark
from challenging the existence and validity of the median line
boundary between Greenland and Jan Mayen, which boundary
is consequently opposable to Denmark;

(d) the consistent pattern of Danish conduct, together with knowl-
edge of the long-standing position of the Norwegian Govern-
ment in the matter of maritime delimitation, prevents Denmark
from asserting the existence and validity of a delimitation in the
form of the outer limit of a 200-mile fishery zone and continen-
tal shelf area vis-à-vis the island of Jan Mayen: in other words,
the claim presented in the Danish Memorial is not opposable to
Norway”.

While Norway lays some emphasis on the consistency, both chronological
and substantial, of the legislation and other actions of the two Parties dur-
ing the period to be examined, it is the conduct of Denmark which has
primarily to be examined in this connection.

34. On 7 June 1963, the Government of Denmark issued a Royal
Decree concerning the Exercise of Danish Sovereignty over the Continen-
tal Shelf, Article 2, paragraph 2, of which provided that

“The boundary of the continental shelf in relation to foreign States
whose coasts are opposite the coasts of the Kingdom of Denmark or
are adjacent to Denmark shall be determined in accordance with
Article 6 of the Convention, that is to say, in the absence of special
agreement, the boundary is the median line, every point of which is
equidistant from the nearest points of the baselines from which the
breadth of the territorial sea of each State is measured.”

19
54 MARITIME DELIMITATION (JUDGMENT)

Norway draws attention to the omission in this text of any reference to the
provision of Article 6 of the 1958 Convention, “unless another boundary
line is justified by special circumstances” and infers that, in the course of
the Danish legislative process, the geographical situation of the Kingdom
of Denmark had been examined and no special circumstances had been

found that would call for delimitation on any other basis than a median
line. Denmark however observes that the Decree was, according to its
Preamble, promulgated in accordance with the 1958 Convention, and
expressly extended the Danish claim to continental shelf as far as the Con-
vention allowed; it explains that special circumstances had in fact been
under contemplation in 1963, but were not mentioned specifically, the
intention being that they were comprised in the reference to the 1958 Con-
vention. In support of this it cited inter alia a passage of the legislative
history of a Danish Act of 9 June 1971 laying down regulations for the
continental shelf. In the light of these indications, the Court is not per-
suaded that the Decree of 7 June 1963 supports the argument which
Norway seeks to base on conduct.

35. A Danish Act of 17 December 1976 empowered the Prime Minister
of Denmark to proclaim 200-nautical-miles fishery zones in “waters along
the coasts of the Kingdom of Denmark”, and Article 2 of that Act pro-
vided that, in the absence of agreement,

“the delimitation of the fishing territory relative to foreign States
whose coasts are situated at a distance of less than 400 nautical miles
opposite the coasts of the Kingdom of Denmark or adjacent to
Denmark, shall be a line which at every point is equidistant from the
nearest points on the baselines at the coasts of the two States (the
median line)”.

In the view of the Court, this provision is explained, in particular, by the
Parties’ concern not to aggravate the situation pending a definitive settle-
ment of the boundary. The Danish Government was of the view that it was
inexpedient then to raise the question of delimitation, and the 200-mile
fishing limit was therefore not extended beyond 67° N off the east coast of
Greenland. Norway itself had doubts whether a 200-mile zone around
Jan Mayen would be internationally acceptable, as is shown by a parlia-
mentary reply in 1980 during a debate on a proposed agreement between
Norway and Iceland. The Court does not therefore consider that the terms
of the Danish legislation of 1976 imply recognition of the appropriateness
of a median line vis-à-vis Jan Mayen.

36. Danish fisheries jurisdiction was extended to the area between
Greenland and Jan Mayen by an Executive Order of 14 May 1980,
issued pursuant to the Act of 17 December 1976, and providing that
“the fishing territory in the waters surrounding Greenland”, north of
latitude 67° on the east coast, should, “except where otherwise pro-

20
55 MARITIME DELIMITATION (JUDGMENT)

vided” in the Order, extend to 200 miles from the baselines. The Order
also provided that: -

“Where the island of Jan Mayen lies opposite Greenland at a dis-
tance of less than 400 nautical miles, jurisdiction of fisheries shall
not, until further notice, be exercised beyond the line which every-
where is equidistant from the nearest points of the baselines of the
coasts concerned (median line).”

Norway argues that in view of the reference to the median line as bound-
ary in the 1976 Act, quoted above, by virtue of which the Executive Order
was issued, the claims to 200 nautical miles went beyond the enabling
authority conferred by the Act. Apart from the question whether this issue
of vires is one for the Court, the internal validity of the Order is irrelevant
to its possible significance as an indication of Denmark’s attitude to deli-
mitation. But Norway also suggests that the Order itself recognized that it
would be inappropriate to implement the extension for which it pur-
ported to provide. Denmark however explains that the reason forshowing
restraint in the enforcement of its fishing regulations in this area was to
avoid difficulties with Norway. From earlier diplomatic exchanges it was
clear that Norway contemplated an equidistance line delimiting the
waters between Jan Mayen and Greenland, and Denmark had indicated
that this would not be acceptable. The Court cannot regard the terms of
the 1980 Executive Order (which was amended on 31 August 1981 to
remove the restraint on exercising jurisdiction beyond the median line),
either in isolation or in conjunction with other Danish acts, as committing
Denmark to acceptance of a median line boundary in the area.

37. Mention has already been made (paragraph 28 above) of the Agree-
ment of 15 June 1979 between the Parties concerning the delimitation
between Norway and the Faroe Islands. Norway has emphasized that this
Agreement employed the median line both for the delimitation of conti-
nental shelf and for the boundary affecting fisheries. As the Court has
explained, the conclusion of the 1979 Agreement militates against the
hypothesis that by the 1965 Agreement the Parties had agreed to employ
the median line for all future delimitations. The use of the median line in
the Agreement relating to the delimitation between Norway and the Faroe
Islands does not support the Norwegian interpretation of the 1976 Danish
Act on fishery zones; nor does it commit Denmark to a median line
boundary in a quite different area.

38. Norway relies also on diplomatic contacts and exchanges between
the Parties, particularly in the period 1979-1980, recorded in letters, notes
and minutes of discussions presented to the Court as annexes to the plead-
ings. It is true that Danish references in the course of these diplomatic
contacts to the unacceptability of a median line delimitation were some-

21
56 MARITIME DELIMITATION (JUDGMENT)

what unspecific, and in particular did not allude to legal arguments such
as the provision in the 1958 Convention for “special circumstances”. The
Danish statements were however, in the view of the Court, sufficient to
prevent the position of Denmark being prejudiced.

39. Norway invokes finally the positions expressed by the Parties on
the question of maritime delimitation during the Third United Nations
Conference on the Law of the Sea. Apart from the question whether a
decision by the Court may be based on the positions expressed by a State
at a diplomatic conference for the adoption of a multilateral convention,
the Court would observe that the delimitation method subscribed to in the
context of the Conference by Denmark, among other States, including
Norway, was a rule of equidistance combined with special circumstances.

40. To sum up, the Agreement entered into between the Parties on
8 December 1965 cannot be interpreted to mean, as contended by Nor-
way, that the Parties have already defined the continental shelf boundary
as the median line between Greenland and Jan Mayen. Nor can the Court
attribute such an effect to the provision of Article 6, paragraph 1, of the
1958 Convention, so as to conclude that by virtue of that Convention the
median line is already the continental shelf boundary between Greenland
and Jan Mayen. Nor can such a result be deduced from the conduct of the
Parties concerning the continental shelf boundary and the fishery zone. In
consequence, the Court does not consider that a median line boundary is
already “in place”, either as the continental shelf boundary, or as that of
the fishery zone. The Court will therefore now proceed to examine the law
applicable at present to the delimitation question still outstanding
between the Parties.

ex

41. It will be convenient in this connection to refer first to a disagree-
ment between the Parties as to the nature of the task conferred on the
Court. Denmark asks the Court to draw a delimitation line, and has
indeed indicated, with precise co-ordinates, where it considers that that
line should be. Norway however submits that the adjudication should
result in a judgment which is “declaratory as to the basis of delimitation,
and which leaves the precise articulation (or demarcation) of the align-
ment to negotiation between the Parties”. This argument will be dealt with
at a later stage of the present Judgment (paragraphs 88 ff.). The Parties
also differ on the question whether what is required is one delimitation
line or two lines, Denmark asking for “a single line of delimitation of the
fishery zone and continental shelf area”, and Norway contending that the
median line constitutes the boundary for delimitation of the continental
shelf, and constitutes also the boundary for the delimitation of the fishery

22
57 MARITIME DELIMITATION (JUDGMENT)

zone, i.e., that the two lines would coincide, but the two boundaries would
remain conceptually distinct. In the pleadings of the Parties, and espe-
cially in the oral argument of Norway, some importance has been
attached to this difference between the ways in which the Parties have
submitted their dispute to the Court; particularly the absence of any
agreement of the Parties, of the kind to be found in the Special Agreement
in the case concerning Delimitation of the Maritime Boundary in the Gulf of
Maine Area, to ask the Court what was “the course of the single maritime
boundary that divides the continental shelf and fishery zones of Canada
and the United States of America” (.CLJ. Reports 1984, p. 253).

42. At first sight it might be thought that asking for the drawing of a
single line and asking for the drawing of two coincident lines amounts in
practical terms to the same thing. There is, however, in Norway’s view, this
important difference, that the two lines, even if coincident in location,
stem from different strands of the applicable law, the location of the one
being derived from the 1958 Convention, and the location of the other
being derived from customary law.

43. There is no agreement between the Parties for a single maritime
boundary; the situation is thus quite different from that in the Gulf of
Maine case. The Chamber of the Court was requested by the Special
Agreement in that case to effect a single-line, dual-purpose delimitation;
it indicated that in its view, on the basis of such an agreement, a delimita-
tion valid for both continental shelf and the superjacent water column

“can only be carried out by the application of a criterion, or combina-
tion of criteria, which does not give preferential treatment to one of
these two objects to the detriment of the other, and at the same time is
such as to be equally suitable to the division of either of them” (ibid.
p. 327, para. 194).

The Chamber decided that Article 6 of the 1958 Convention could not,
because of the Parties’ agreement to ask for a single maritime boundary,
be applied for the determination of such a boundary. It observed that in
such a case Article 6 has no “mandatory force even between States which
are parties to the Convention” (ibid., p. 303, para. 124). The Court in the
present case is not empowered — or constrained — by any such agree-
ment for a single dual-purpose boundary.

44. Furthermore, the Court has already found, contrary to the conten-
tion of Norway, that there is not a continental shelf boundary already “in
place”. The Court accordingly does not have to express any view on the
legal situation which would have arisen if the continental shelf had been
delimited, but the fishery zones had not. It is sufficient for it to note, as do
the Parties, that the 1958 Convention is binding upon them, that it governs
the continental shelf delimitation to be effected, and that it is certainly a

23
58 MARITIME DELIMITATION (JUDGMENT)

source of applicable law, different from that governing the delimitation of
fishery zones. The Court will therefore examine separately the two strands
of the applicable law: the effect of Article 6 of the 1958 Convention appli-
cable to the delimitation of the continental shelf boundary, and then the
effect of the customary law which governs the fishery zone.

45. It may be observed that the Court has never had occasion to apply
the 1958 Convention. In the North Sea Continental Shelf cases, the Federal
Republic of Germany was not a party to the 1958 Convention; similarly,
in the continental shelf cases between Tunisia and Libya and between
Libya and Malta, Libya was not a party to the 1958 Convention. In the
Gulf of Maine case, Canada and the United States of America were parties
to the 1958 Convention; but they requested the Chamber to define “the
course of the single maritime boundary that divides the continental shelf
and fisheries zones”, so that, as already noted, the Chamber considered
that the 1958 Convention, being applicable to the continental shelf only,
did not govern the delimitation requested. In the present case, both States
are parties to the 1958 Convention and, there being no joint request fora
single maritime boundary as in the Gulf of Maine case, the 1958 Conven-
tion is applicable to the delimitation of the continental shelf between
Greenland and Jan Mayen.

46. The fact that it is the 1958 Convention which applies to the conti-
nental shelf delimitation in this case does not mean that Article 6 thereof
can be interpreted and applied either without reference to customary law
on the subject, or wholly independently of the fact that a fishery zone
boundary is also in question in these waters. The Anglo-French Court of
Arbitration in 1977 placed Article 6 of the 1958 Convention in the per-
spective of customary law in the much-quoted passage of its Decision,
that:

“the combined ‘equidistance-special circumstances rule’, in effect,
gives particular expression to a general norm that, failing agreement,
the boundary between States abutting on the same continental shelf
is to be determined on equitable principles” (United Nations,
Reports of International Arbitral Awards (RIAA), Vol. XVIII, p. 45,
para. 70).

If the equidistance-special circumstances rule of the 1958 Convention is,
in the light of this 1977 Decision, to be regarded as expressing a general
norm based on equitable principles, it must be difficult to find any ma-
terial difference — at any rate in regard to delimitation between opposite
coasts — between the effect of Article 6 and the effect of the customary
rule which also requires a delimitation based on equitable principles. The
Court in the case concerning the Continental Shelf (Libyan Arab Jamahi-
riya/Malta), where it was asked only to delimit the continental shelf
boundary, expressed the view that

24
59 MARITIME DELIMITATION (JUDGMENT)

“even though the present case relates only to the delimitation of the
continental shelf and not to that of the exclusive economic zone, the
principles and rules underlying the latter concept cannot be left out
of consideration” ;

that “the two institutions — continental shelf and exclusive economic
zone — are linked together in modern law”; and that the result is “that
greater importance must be attributed to elements, such as distance from
the coast, which are common to both concepts” (1.C.J. Reports 1985, p. 33,
para. 33).

47. Regarding the law applicable to the delimitation of the fishery
zone, there appears to be no decision of an international tribunal that has
been concerned only with a fishery zone; but there are cases involving a
single dual-purpose boundary asked for by the parties in a special agree-
ment, for example the Gulf of Maine case, already referred to, which
involved delimitation of “the continental shelf and fishery zones” of the
parties. The question was raised during the hearings of the relationship of
such zones to the concept of the exclusive economic zone as proclaimed
by many States and defined in Article 55 of the 1982 United Nations Con-
vention on the Law of the Sea. Whatever that relationship may be, the
Court takes note that the Parties adopt in this respect the same position, in
that they see no objection, for the settlement of the present dispute, to the
boundary of the fishery zones being determined by the law governing the
boundary of the exclusive economic zone, which is customary law; how-
ever the Parties disagree as to the interpretation of the norms of such cus-
tomary law.

48. Denmark and Norway are both signatories of the 1982 United
Nations Convention on the Law of the Sea, though neither has ratified it,
and it is not in force. There can be no question therefore of the application,
as relevant treaty provisions, of that Convention. The Court however
notes that Article 74, paragraph 1, and Article 83, paragraph 1, of that
Convention provide for the delimitation of the continental shelf and the
exclusive economic zone between States with opposite or adjacent coasts
to be effected

“by agreement on the basis of international law, as referred to in
Article 38 of the Statute of the International Court of Justice, in
order to achieve an equitable solution”.

That statement of an “equitable solution” as the aim of any delimitation
process reflects the requirements of customary law as regards the delimi-
tation both of continental shelf and of exclusive economic zones.

*

49. Turning first to the delimitation of the continental shelf, since it is
governed by Article 6 of the 1958 Convention, and the delimitation is
between coasts that are opposite, it is appropriate to begin by taking provi-

25
60 MARITIME DELIMITATION (JUDGMENT)

sionally the median line between the territorial sea baselines, and then
enquiring whether “special circumstances” require “another boundary
line”. Such a procedure is consistent with the words in Article 6, “In the
absence of agreement, and unless another boundary line is justified by
special circumstances, the boundary is the median line.”

50. Judicial decisions on the basis of the customary law governing con-
tinental shelf delimitation between opposite coasts have likewise
regarded the median line as a provisional line that may then be adjusted or
shifted in order to ensure an equitable result. The Court, in the Judgment
in the case concerning the Continental Shelf (Libyan Arab Jamahiriya/
Malta) already referred to (paragraph 46 above), in which it took particu-
lar account of the Judgment in the North Sea Continental Shelf cases, said:

“The Court has itself noted that the equitable nature of the equi-
distance method is particularly pronounced in cases where delimita-
tion has to be effected between States with opposite coasts.” (CJ.
Reports 1985, p. 47, para. 62.)

It then went on to cite the passage in the Judgment in the North Sea Conti-
nental Shelf cases where the Court stated that the continental shelf off,
and dividing, opposite States “can ... only be delimited by means of a
median line” (.C.J. Reports 1969, p. 36, para. 57; see also p. 37, para. 58).
The Judgment in the Libya/ Malta case then continues:

“But it is in fact a delimitation exclusively between opposite coasts
that the Court is, for the first time, asked to deal with. It is clear that,
in these circumstances, the tracing of a median line between those
coasts, by way of a provisional step in a process to be continued by
other operations, is the most judicious manner of proceeding with a
view to the eventual achievement of an equitable result.” (CJ.
Reports 1985, p. 47, para. 62.)

51. Denmark has, it is true, disputed the appropriateness of drawing an
equidistance line even provisionally as a first step in the delimitation pro-
cess; and to this end it has recalled previous decisions of the Court: the
case concerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya)
(CJ. Reports 1982, p. 79, para. 110); the case concerning Delimitation
of the Maritime Boundary in the Gulf of Maine Area (I.C.J. Reports 1984,
p. 297, para. 107); and indeed the case concerning the Continental Shelf
(Libyan Arab Jamahiriya/Malta) (C.J. Reports 1985, p. 37, para. 43).
These cases were, as already observed (paragraph 45 above), not governed
by Article 6 of the 1958 Convention, which specifically provides that the
median line be employed “unless another boundary line is justified by
special circumstances”. The 1977 Anglo-French Court of Arbitration, on
the other hand, when applying Article 6 of the 1958 Convention to the

26
61 MARITIME DELIMITATION (JUDGMENT)

delimitation between opposite coasts in the Atlantic region, after observ-
ing that “the obligation to apply the equidistance principle is always one
qualified by the condition ‘unless another boundary line is justified by
special circumstances’” (RIAA, Vol. XVIII, p. 45, para. 70), began by
employing the equidistance method, and then adjusting the result in the
light of special circumstances, namely the existence of the Scilly Isles
(ibid., pp. 115-116, para. 248). In this respect it observed that

“it seems to the Court to be in accord not only with the legal rules
governing the continental shelf but also with State practice to seek the
solution in a method modifying or varying the equidistance method
rather than to have recourse to a wholly different criterion of delimi-
tation” (ibid., p. 116, para. 249).

In any event, all that need be said of the decisions cited by Denmark is that
the Court considered that the provisional drawing of an equidistance line
was not a necessary or obligatory step in every case; yet in two of the cases
mentioned (Gulf of Maine and the Libya/ Malta case), where the delimita-
tion was between opposite coasts, it was found entirely appropriate to
begin with such a provisional line. Thus, in respect of the continental shelf
boundary in the present case, even if it were appropriate to apply, not
Article 6 of the 1958 Convention, but customary law concerning the con-
tinental shelf as developed in the decided cases, it is in accord with pre-
cedents to begin with the median line as a provisional line and then to
ask whether “special circumstances” require any adjustment or shifting
of that line.

52. Turning now to the delimitation of the fishery zones, the Court
must consider, on the basis of the sources listed in Article 38 of the Statute
of the Court, the law applicable to the fishery zone, in the light also of
what has been said above (paragraph 47) as to the exclusive economic
zone. Of the international decisions concerned with dual-purpose bound-
aries, that in the Gulf of Maine case — in which the Chamber rejected the
application of the 1958 Convention, and relied upon the customary law —
is here material. After noting that a particular segment of the delimitation
was one between opposite coasts, the Chamber went on to question the
adoption of the median line “as final without more ado”, and drew atten-
tion to the “difference in length between the respective coastlines of the
two neighbouring States which border on the delimitation area” and on
that basis affirmed “the necessity of applying to the median line as
initially drawn a correction which, though limited, will pay due heed to
the actual situation” (1.C.J. Reports 1984, pp. 334-335, paras. 217, 218).

53. This process clearly approximates to that followed by the Court in
respect of the Libya/Malta case in determining the continental shelf

27
62 MARITIME DELIMITATION (JUDGMENT)

boundary between opposite coasts. It follows that it is also an appropriate
starting-point in the present case; not least because the Chamber in the
Gulf of Maine case, when dealing with the part of the boundary between
opposite coasts, drew attention to the similarity of the effect of Article 6 of
the 1958 Convention in that situation, even though the Chamber had
already held that the 1958 Convention was not legally binding on the
Parties. It thus appears that, both for the continental shelf and for the
fishery zones in this case, it is proper to begin the process of delimita-
tion by a median line provisionally drawn.

54. The Court is now called upon to examine every particular factor of
the case which might suggest an adjustment or shifting of the median line
provisionally drawn. The aim in each and every situation must be to
achieve “an equitable result”. From this standpoint, the 1958 Convention
requires the investigation of any “special circumstances”; the customary
law based upon equitable principles on the other hand requires the inves-
tigation of “relevant circumstances”.

55. The concept of “special circumstances” was discussed at length at
the First United Nations Conference on the Law of the Sea, held in 1958.
It was included both in the Geneva Convention of 29 April 1958 on the
Territorial Sea and the Contiguous Zone (Art. 12) and in the Geneva Con-
vention of 29 April 1958 on the Continental Shelf (Art. 6, paras. 1 and 2).
It was and remains linked to the equidistance method there contemplated,
so much so indeed that in 1977 the Court of Arbitration in the case con-
ceming the delimitation of the continental shelf (United Kingdom/
France) was able to refer to the existence of a rule combining “equidis-
tance-special circumstances” (see paragraph 46 above). It is thus apparent
that special circumstances are those circumstances which might modify
the result produced by an unqualified application of the equidistance
principle. General international law, as it has developed through the case-
law of the Court and arbitral jurisprudence, and through the work of the
Third United Nations Conference on the Law of the Sea, has employed
the concept of “relevant circumstances”. This concept can be described as
a fact necessary to be taken into account in the delimitation process.

56. Although it is a matter of categories which are different in origin
and in name, there is inevitably a tendency towards assimilation between
the special circumstances of Article 6 of the 1958 Convention and the rele-
vant circumstances under customary law, and this if only because they
both are intended to enable the achievement of an equitable result. This
must be especially true in the case of opposite coasts where, as has been
seen, the tendency of customary law, like the terms of Article 6, has been to
postulate the median line as leading prima facie to an equitable result.
It cannot be surprising if an equidistance-special circumstances rule pro-
duces much the same result as an equitable principles-relevant circum-
stances rule in the case of opposite coasts, whether in the case of a
delimitation of continental shelf, of fishery zone, or of an all-purpose
single boundary. There is a further finding of the Anglo-French Court of

28
63 MARITIME DELIMITATION (JUDGMENT)

Arbitration to this effect when, after referring to the rule in Article 6, and
to the rule of customary law based upon equitable principles and “rele-
vant” circumstances, it said that the double basis on which the parties had
put their case,

“confirms the Court’s conclusion that the different ways in which the
requirements of ‘equitable principles’ or the effects of ‘special cir-
cumstances’ are put reflect differences of approach and terminology
rather than of substance” (RIAA, Vol. XVIII, p. 75, para. 148).

57. There has been much argument in the present case, both under the
heading of “special circumstances” and that of “relevant circumstances”,
as to what circumstances are juridically relevant to the delimitation pro-
cess. It may be useful to recall the much-cited statement from the Court’s
Judgment in the North Sea Continental Shelf cases:

“In fact, there is no legal limit to the considerations which States
may take account of for the purpose of making sure that they apply
equitable procedures, and more often than not it is the balancing-up
of all such considerations that will produce this result rather than
reliance on one to the exclusion of all others. The problem of the
relative weight to be accorded to different considerations naturally
varies with the circumstances of the case.” (.C_J. Reports 1969, p. 50,
para. 93.)

It is to be noted that the Court in 1969 was addressing the task of States in
negotiation; indeed the entire 1969 Judgment was necessarily thus as a
result of the terms of the special agreement by which the cases were taken
to the Court. In the Libya/Malta case the Court added the following
caveat:

“Yet although there may be no legal limit to the considerations
which States may take account of, this can hardly be true for a court
applying equitable procedures. For a court, although there is
assuredly no closed list of considerations, it is evident that only
those that are pertinent to the institution of the continental shelf as it
has developed within the law, and to the application of equitable
principles to its delimitation, will qualify for inclusion. Otherwise,
the legal concept of continental shelf could itself be fundament-
ally changed by the introduction of considerations strange to its
nature.” (1.C.J. Reports 1985, p. 40, para. 48.)

58. Acourt called upon to give a judgment declaratory of the delimita-
tion of a maritime boundary, and a fortiori a court called upon to effect a
delimitation, will therefore have to determine “the relative weight to be
accorded to different considerations” in each case; to this end, it will con-

29
64 MARITIME DELIMITATION (JUDGMENT)

sult not only “the circumstances of the case” but also previous decided
cases and the practice of States. In this respect the Court recalls the need,
referred to in the Libya/Malta case, for “consistency and a degree of
predictability” U.CJ. Reports 1985, p. 39, para. 45).

* *

59. Having thus concluded that it is appropriate to have recourse to a
median line provisionally drawn as a first stage in the delimitation pro-
cess, the Court now turns to the question whether the circumstances of the
present case require adjustment or shifting of that line, taking into account
the arguments relied on by Norway to justify the median line, and the cir-
cumstances invoked by Denmark as justifying the 200-mile line. For that
purpose, the Court will have to consider in greater detail the geographical
context of the dispute, which has already been outlined above (para-
graphs 11-21). The median line, shown on sketch-map No. 1 (p. 45 above)
as the line AD, has to be seen in that context, and particularly in relation to
the three areas defined in paragraphs 18-20 above. The “area of overlap-
ping claims”, defined in paragraph 18 above, between the two lines
representing the Parties’ claims, is of obvious relevance to any case involv-
ing opposed boundary claims. But maritime boundary claims have the
particular feature that there is an area of overlapping entitlements, in the
sense of overlap between the areas which each State would have been able
to claim had it not been for the presence of the other State; this was the
basis of the principle of non-encroachment enunciated in the North Sea
Continental Shelf cases (1.C.J. Reports 1969, p. 36, para. 57; p. 53,
para. 101 (C) (1)). It is clear that in this case a true perspective on the rela-
tionship of the opposing claims and the opposing entitlements is to be
gained by considering both the area of overlapping claims and the area of
overlapping potential entitlement (paragraph 19 above).

60. Both Parties have brought to the Court’s attention various circum-
stances which they each regard as appropriate to be taken into account for
the purposes of the delimitation. Neither Party has however presented
these specifically in the context of the possible adjustment or shifting of a
median line provisionally drawn: Norway, because it argues that the
median line itself is the correct and equitable solution, and Denmark,
because it contends that the median line should not be used, even as a
provisional solution. Denmark does however assert that, on the basis of
the 1958 Convention, it could contend

“that the island of Jan Mayen, par excellence, falls within the concept
of ‘special circumstances’ and should be given no effect on Green-
land’s 200-mile continental shelf area”.

30
65 MARITIME DELIMITATION (JUDGMENT)

The particular characteristics of Jan Mayen which Denmark regards as
justifying this view are that it is small in relation to the opposite coasts of
Greenland, and that it cannot sustain and has not sustained human habi-
tation or economic life of its own (cf. Article 121, paragraph 3, of the
1982 Convention on the Law of the Sea); more broadly Denmark has
referred in this connection to factors of geography, population, constitu-
tional status of the respective territories of Jan Mayen and Greenland,
socio-economic structure, cultural heritage, proportionality, the conduct
of the Parties, and other delimitations in the region. The Court will there-
fore consider whether these are factors requiring an adjustment or a shift-
ing of the median line.

61. A first factor of a geophysical character, and one which has fea-
tured most prominently in the argument of Denmark, in regard to both
continental shelf and fishery zone, is the disparity or disproportion
between the lengths of the “relevant coasts”, defined by Denmark as the
coasts lying between points E and F on the coast of Jan Mayen, and G
and H on the coast of Greenland, defined as explained in paragraph 20
above. The following figures given by Denmark for the coastal lengths
have not been disputed by Norway. The lengths of the coastal fronts of
Greenland and Jan Mayen, defined as straight lines between G and H,
and between E and F, are: Greenland, approximately 504.3 kilometres;
Jan Mayen, approximately 54.8 kilometres. If the distances between
G and H and between E and F are measured along the successive base-
lines which generate the median line, the total figures are approximately
524 kilometres for Greenland and approximately 57.8 kilometres for
Jan Mayen (see sketch-map No. 2, p. 80 below). Thus the ratio between the
coast of Jan Mayen and that of Greenland is 1 to 9.2 on the basis of the first
calculation, and 1 to 9.1 on the basis of the second.

62. Denmark considers, on the basis of its analysis of the jurisprudence
of the Court and arbitral decisions, that proportionality in the lengths of
coasts is in the first instance a

“relevant circumstance or factor to be taken into consideration
together with other criteria in order to adopt a method appropriate
for an equitable delimitation line”.

Secondly it contends that such proportionality is a determining factor, in
the form of an arithmetical ratio, for testing the equity of the delimitation
line arrived at. For Denmark, these two conceptions of the factor of pro-
portionality are applicable concurrently. In the circumstances of the pres-
ent case, Denmark argues that the disparity between the two relevant
coastal lengths is obvious, and that even without taking into account the
other relevant circumstances, a disparity of this nature should lead to a
delimitation line which respects Greenland’s right to a maritime zone of
200 miles. Denmark has observed in this respect that a geographical pro-

31
66 MARITIME DELIMITATION (JUDGMENT)

portionality line which took into account the relationship between the
relevant coastal lengths of Greenland and Jan Mayen, and allocated mari-
time areas in the same proportion, would be drawn more than 200 miles
from the coast of Greenland. Denmark did not however suggest that such
a line, which it considered to be “equitable in its result”, could be adopted,
because it would be incompatible with the international legal régime gov-
erning the right of States to claim sea areas off their coasts, the maximum
permissible Danish claim thus being a delimitation line 200 miles from the
baselines of Greenland. In Denmark’s view, the application of Article 6 of
the 1958 Convention would lead to the same result.

63. Norway contends that a comparison of coastal lengths would result
in the present case in an arbitrary refusal to give full weight to the relevant
circumstances which form part of the process of evolving an equitable
solution, and that such a comparison is irrelevant to the achievement of
equality of treatment of the parties in delimitation. Referring to the juris-
prudence of the Court, Norway also argues that proportionality (in the
form of a factor based on the ratio of the lengths of the respective coasts) is
not an independent principle of delimitation, but a test of the equitable-
ness of a result arrived at by other means. Furthermore, in Norway’s view,
there is no reason to require that the ratio of coastal lengths should be
taken into consideration in delimitation as a relevant determinative
circumstance, or even as a relevant circumstance tout court. Norway
takes the view finally that differences in the length of. coasts have
never qualified as special circumstances for the purposes of Article 6 of
the 1958 Convention.

64. Prima facie, a median line delimitation between opposite coasts
results in general in an equitable solution, particularly if the coasts in
question are nearly parallel. When, as in the present case, delimitation is
required between opposite coasts which are insufficiently far apart for
both to enjoy the full 200-mile extension of continental shelf and other
rights over maritime spaces recognized by international law, the median
line will be equidistant also from the two 200-mile limits, and may
prima facie be regarded as effecting an equitable division of the overlap-
ping area. However, as the Court observed, in relation to the continental
shelf, in 1969, judicial treatment of maritime delimitation does not involve
the sharing-out of something held in undivided shares:

“Delimitation is a process which involves establishing the bounda-
ries of an area already, in principle, appertaining to the coastal State
and not the determination de novo of such an area. Delimitation in an
equitable manner is one thing, but not the same thing as awarding a

32
67 MARITIME DELIMITATION (JUDGMENT)

just and equitable share of a previously undelimited area, even
though in a number of cases the results may be comparable, or even
identical.” (North Sea Continental Shelf, I.C.J. Reports 1969, p. 22,

para. 18.)

Thus the law does not require a delimitation based upon an endeavour to
share out an area of overlap on the basis of comparative figures for the
length of the coastal fronts and the areas generated by them. The task of a
tribunal is to define the boundary line between the areas under the mari-
time jurisdiction of two States; the sharing-out of the area is therefore the
consequence of the delimitation, not vice versa.

65. Itis of course this prima facie equitable character which constitutes
the reason why the equidistance method, endorsed by Article 6 of the
1958 Convention, has played an important part in the practice of States.
The application of that method to delimitations between opposite coasts
produces, in most geographical circumstances, an equitable result. There
are however situations — and the present case is one such — in which the
relationship between the length of the relevant coasts and the maritime
areas generated by them by application of the equidistance method, is so
disproportionate that it has been found necessary to take this circum-
stance into account in order to ensure an equitable solution. The frequent
references in the case-law to the idea of proportionality — or dispropor-
tion — confirm the importance of the proposition that an equitable deli-
mitation must, in such circumstances, take into account the disparity
between the respective coastal lengths of the relevant area.

66. One of the factors which the Court in the North Sea Continental
Shelf cases indicated as to be taken into consideration in order to achieve
an equitable solution was referred to by the Court as:

“the element of a reasonable degree of proportionality, which a deli-
mitation carried out in accordance with equitable principles ought to
bring about between the extent of the continental shelf areas apper-
taining to the coastal State and the length of its coast measured in the
general direction of the coastline” (.CJ. Reports 1969, p. 54,
para. 101 (D) (3)).

The Anglo-French Court of Arbitration in 1977, which was applying the
1958 Convention, recalled, in reference to “an alleged principle of propor-
tionality by reference to length of coastlines” (RIAA, Vol. XVIII, p. 115,
para. 246), that “it is ... a factor to be taken into account in appre-
ciating the effects of geographical features on the equitable or inequitable
character of a delimitation. . .” (ibid., p. 57, para. 99) and that “it is dispro-
portion rather than any general principle of proportionality which is the
relevant criterion or factor” (ibid., p. 58, para. 101). The relevance of this
factor was reaffirmed by the Court in other cases involving continental
shelf delimitation: Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Judgment (I.C.J. Reports 1982, pp. 43-44, para. 37); Continental Shelf

33
68 MARITIME DELIMITATION (JUDGMENT)

(Libyan Arab Jamahiriya/Malta), Judgment (1.C.J. Reports 1985, pp. 43-44,
para. 55); and by the Chamber in the Gulf of Maine case in the context
of a single maritime boundary for the continental shelf and the fishery
zones. In that case the Chamber observed:

“a maritime delimitation can... not be established by a direct divi-
sion of the area in dispute proportional to the respective lengths of
the coasts belonging to the parties in the relevant area, but it is
equally certain that a substantial disproportion to the lengths of
those coasts that resulted from a delimitation effected on a different
basis would constitute a circumstance calling for an appropriate cor-
rection” (Delimitation of the Maritime Boundary in the Gulf of Maine
Area, Judgment, I.C.J. Reports 1984, p. 323, para. 185).

67. The practical implementation of the principle may sometimes be
complicated, as in the Libya/ Malta case, by the presence of claims of third
States, or by difficulties in defining with sufficient precision which coasts
and which areas are to be treated as relevant. Such problems do not arise
in the present case. The possible claims of Iceland appear to be fully
covered by the 200-mile line (BCD on sketch-map No. 1, p. 45 above)
which the Parties are treating as the southern limit of the delimitation
requested of the Court. It is appropriate to treat as relevant the coasts
between points E and F and between points G and H onsketch-map No. 1,
in view of their role in generating the complete course of the median line
provisionally drawn which is under examination. The question for the
Court is thus the following. The difference in length of the relevant coasts
is striking. Regard being had to the effects generated by it, does this dis-
parity constitute, for purposes of the 1958 Convention, a “special circum-
stance”, and as regards the delimitation of the fishery zones a “relevant
circumstance” for purposes of the rules of customary law, requiring an
adjustment or shifting of the median line?

68. A delimitation by the median line would, in the view of the Court,
involve disregard of the geography of the coastal fronts of eastern Green-
land and of Jan Mayen. It is not a question of determining the equitable
nature of a delimitation as a function of the ratio of the lengths of the
coasts in comparison with that of the areas generated by the maritime pro-
jection of the points of the coast (cf. Continental Shelf (Libyan Arab Jama-
hiriya/ Malta), .C.J. Reports 1985, p. 46, para. 59), nor of “rendering the
situation of a State with an extensive coastline similar to that of a State
with a restricted coastline” (North Sea Continental Shelf, I.C_J. Reports
1969, pp. 49-50, para. 91). Yet the differences in length of the respective
coasts of the Parties are so significant that this feature must be taken into
consideration during the delimitation operation. It should be recalled that
in the Gulf of Maine case the Chamber considered that a ratio of 1 to 1.38,
calculated in the Gulf of Maine as defined by the Chamber, was sufficient
to justify “correction” of a median line delimitation (I.C.J. Reports 1984,
p. 336, paras. 221-222). The disparity between the lengths of coasts thus

34
69 MARITIME DELIMITATION (JUDGMENT)

constitutes a special circumstance within the meaning of Article 6, para-
graph 1, of the 1958 Convention. Similarly, as regards the fishery zones,
the Court is of the opinion, in view of the great disparity of the lengths
of the coasts, that the application of the median line leads to manifestly
inequitable results.

69. It follows that, in the light of the disparity of coastal lengths, the
median line should be adjusted or shifted in such a way as to effect a deli-
mitation closer to the coast of Jan Mayen. It should, however, be made
clear that taking account of the disparity of coastal lengths does not mean
a direct and mathematical application of the relationship between the
length of the coastal front of eastern Greenland and that of Jan Mayen. As
the Court has observed:

“If such a use of proportionality were right, it is difficult indeed to
see what room would be left for any other consideration; for it would
be at once the principle of entitlement to continental shelf rights and
also the method of putting that principle into operation. Its weakness
as a basis of argument, however, is that the use of proportionality as
a method in its own right is wanting of support in the practice of
States, in the public expression of their views at (in particular) the
Third United Nations Conference on the Law of the Sea, or in the
jurisprudence.” (Continental Shelf (Libyan Arab Jamahiriya/ Malta),
CJ. Reports 1985, p. 45, para. 58.)

70. Nor do the circumstances require the Court to uphold the claim of
Denmark that the boundary line should be drawn 200 miles from the
baselines on the coast of eastern Greenland, i.e., a delimitation giving
Denmark maximum extension of its claim to continental shelf and fishery
zone. The result of such a delimitation would be to leave to Norway
merely the residual part (the polygon ABFEA on sketch-map No. I, p. 45
above) of the “area relevant to the delimitation dispute” as defined by
Denmark. The delimitation according to the 200-mile line calculated from
the coasts of eastern Greenland may from a mathematical perspective
seem more equitable than that effected on the basis of the median line,
regard being had to the disparity in coastal lengths; but this does not mean
that the result is equitable in itself, which is the objective of every maritime
delimitation based on law. The coast of Jan Mayen, no less than that of
eastern Greenland, generates potential title to the maritime areas recog-
nized by customary law, i.e., in principle up to a limit of 200 miles from its
baselines. To attribute to Norway merely the residual area left after giving
full effect to the eastern coast of Greenland would run wholly counter to
the rights of Jan Mayen and also to the demands of equity.

71. Atthis stage of its analysis, the Court thus considers that neither the
median line nor the 200-mile line calculated from the coasts of eastern

35
70 MARITIME DELIMITATION (JUDGMENT)

Greenland in the relevant area should be adopted as the boundary of the
continental shelf or of the fishery zone. It follows that the boundary line
must be situated between these two lines described above, and located in
such a way that the solution obtained is justified by the special circum-
stances contemplated by the 1958 Convention on the Continental Shelf,
and equitable on the basis of the principles and rules of customary inter-
national law. The Court will therefore next consider what other circum-
stances may also affect the position of the boundary line.

72. The Court now turns to the question whether access to the
resources of the area of overlapping claims constitutes a factor relevant to
the delimitation. So far as sea-bed resources are concerned, the Court
would recall what was said in the Continental Shelf (Libyan Arab Jamahi-
riya/ Malta) case:

“The natural resources of the continental shelf under delimitation
‘so far as known or readily ascertainable’ might well constitute rele-
vant circumstances which it would be reasonable to take into account
in a delimitation, as the Court stated in the North Sea Continental
Shelf cases (I.C.J. Reports 1969, p. 54, para. 101 (D) (2)). Those
resources are the essential objective envisaged by States when they
put forward claims to sea-bed areas containing them.” (1.C.J. Reports
1985, p. 41, para. 50.)

Little information has however been given to the Court in that respect,
although reference has been made to the possibility of there being
deposits of polymetallic sulphides and hydrocarbons in the area.

73. With regard to fishing, both Parties have emphasized the import-
ance of their respective interests in the marine resources of the area. The
Court is informed that the principal exploited fishery resource of the area
between Greenland and Jan Mayen is capelin. This is a migratory species,
and its migratory pattern varies with climatic conditions. In general, the
capelin spawn off the south coast of Iceland in March and April; the
young capelin remain primarily in Icelandic waters, but in summer and
autumn some of the two- and three-year-old capelin extend their migra-
tory range to the waters between Greenland and Jan Mayen, returning to
Icelandic waters in October. Norwegian records of capelin catches for the
years 1980, 1981 and 1984-1989 show concentrations of stocks generally in
the southern part of the area of overlapping claims, though sometimes as
far east as the waters round Jan Mayen itself; no geographical data for
catches in areas to the west of the median line (where Norwegian vessels
do not fish) have been produced, but it is agreed that capelin stocks gen-
erally extend also west of the southern part of the area of overlapping
claims.

36
71 MARITIME DELIMITATION (JUDGMENT)

74. An Agreement was concluded between Greenland/Denmark, Ice-
land and Norway on 12 June 1989 requiring the co-operation of the three
parties on the conservation and management of the capelin stock in the
whole of the waters between Greenland, Iceland and Jan Mayen (Art. 1),
and providing for the fixing by agreement of a total allowable catch for
each season (Art. 2), which is then distributed between Greenland, Ice-
land and Norway in the proportions 11 per cent, 78 per cent and
11 per cent. Under a Fishery Agreement with the European Community,
Greenland allocates annually 40,000 tons of capelin to the Community, of
which 10,000 tons is reallocated by it to the Faroe Islands, and the remain-
der has been traded away by the European Community to Iceland against
a redfish quota in Icelandic waters. Payment is made by the European
Community to Greenland whether the quota is fished or not. The remain-
der of the capelin quota attributed to Greenland by the 1989 Agreement is
allotted to Greenland shipowners who charter Faroese vessels to fish the
capelin for a fee per kilo of fish taken. Denmark has emphasized that this
method of exploitation of fishery resources should be viewed as a tempor-
ary arrangement pending the build-up of the capacity of the Greenland
fishing fleet. Denmark has stressed that independently of the quotas allo-
cated to various foreign States, the quotas established for East Greenland
account for over half the total quotas fixed for all Greenland waters, and
stated that Greenland benefits economically from all fishing within the
Greenland zone. Denmark has also stressed the dependence of the Inuit
population of Greenland on the exploitation of the resources of the east
coast of Greenland, particularly where sealing and whaling are con-
cerned. Norway has indicated that the waters between Jan Mayen and
Greenland have long been the scene of Norwegian whaling, sealing and
fishing, and that the various fishing activities in the Jan Mayen area
account for more than 8 per cent of the total quantity of Norwegian
catches, and that they contribute to the fragile economy of the Norwegian
coastal communities.

75. As has happened in a number of earlier maritime delimitation
disputes, the Parties are essentially in conflict over access to fishery
resources: this explains the emphasis laid on the importance of fishing
activities for their respective economies and on the traditional character of
the different types of fishing carried out by the populations concerned. In
the Gulf of Maine case, which concerned a single maritime boundary for
continental shelf and fishery zones, the Chamber dealing with the case
recognized the need to take account of the effects of the delimitation on
the Parties’ respective fishing activities by ensuring that the delimitation
should not entail “catastrophic repercussions for the livelihood and
economic well-being of the population of the countries concerned”
(LCJ. Reports 1984, p. 342, para. 237). In the light of this case-law, the
Court has to consider whether any shifting or adjustment of the median

37
72 MARITIME DELIMITATION (JUDGMENT)

line, as fishery zone boundary, would be required to ensure equitable
access to the capelin fishery resources for the vulnerable fishing commu-
nities concerned.

76. It appears to the Court that the seasonal migration of the capelin
presents a pattern which, north of the 200-mile line claimed by Iceland,
may be said to centre on the southern part of the area of overlapping
claims, approximately between that line and the parallel of 72° North lati-
tude, and that the delimitation of the fishery zone should reflect this fact.
Itis clear that no delimitation in the area could guarantee to each Party the
presence in every year of fishable quantities of capelin in the zone allotted
to it by the line. It appears however to the Court that the median line is too
far to the west for Denmark to be assured of an equitable access to the
capelin stock, since it would attribute to Norway the whole of the area of
overlapping claims. For this reason also the median line thus requires to
be adjusted or shifted eastwards (cf. paragraph 71 above).

77. In this context the Court has to consider another factor of a geo-
physical character brought to its attention, namely the presence of ice in
the waters of the region. The waters off the northern segment of the east
coast of Greenland are permanently covered by compact ice, and the East
Greenland Current runs south along that coast, carrying with it enormous
quantities of drifting polar ice. As a result, first, direct access to coastal
waters from that coast north of Cape Brewster (point G) is practically
impossible throughout the year, so that fishing vessels operating in the
region have to be based on other parts of the coast. Secondly, the area of
overlapping claims is itself affected by drift ice : at its minimum extension,
the drift ice reaches about half-way between the Greenland coast and
Jan Mayen, and then extends over virtually the whole of the area during
the months of February to May, decreasing again from June to September.
Maps produced by both Parties, based on statistical evaluation of long-
term satellite observations, are consistent in indicating the extent to which
the region is affected by ice. It is common ground between the Parties that
a 40 per cent cover of drift ice renders ordinary navigation and all fishing
activities impossible. Denmark argues accordingly that the 200-mile zone
off the Greenland coast which it claims would not in fact provide Green-
land with 200 miles of exploitable sea, and that the median line proposed
by Norway would in effect leave to Denmark only 10 per cent of the waters
in which fishing is made possible by the absence of ice. Neither party has
commented on the possible significance of the presence of ice for the
practical exploration and exploitation of the sea-bed of the area of over-
lapping claims.

38
73 MARITIME DELIMITATION (JUDGMENT)

78. In the present case the question has been argued of the effect on
access to marine resources of the presence of drift ice; especially within
the Arctic Circle, this geophysical feature does of course have a substan-
tial impact on human activity. Perennial ice may significantly hinder
access to the resources of the region, and thus constitute a special geo-
graphical feature of it. However, in the present case, the Court is
informed that capelin, if found in a given year in fishable quantities in
the southern part of the area of overlapping claims, are so found at
the time of year (July-September) when the drift ice cover has retreated
north-westwards. In April, when the ice cover is most extensive, there is
no capelin and no other known fishable species in the waters between
Jan Mayen and Greenland. The Court is therefore satisfied that while
ice constitutes a considerable seasonal restriction of access to the waters,
it does not materially affect access to migratory fishery resources in the
southern part of the area of overlapping claims.

79. Denmark considers as also relevant to the delimitation the major
differences between Greenland and Jan Mayen as regards population and
socio-economic factors. It has pointed out that Jan Mayen has no settled
population, as only 25 persons temporarily inhabit the island for purposes
of their employment (paragraph 15 above); indeed, in Denmark’s view,
Jan Mayen cannot sustain and has not sustained human habitation or
economic life of its own. As already noted (paragraph 14 above) the total
population of Greenland is 55,000, of which some 6 per cent live in East
Greenland. As regards socio-economic factors, Denmark has emphasized
the importance for Greenland of fishing and fisheries-related activities,
which constitute the mainstay of its economy; Norwegian fishing inter-
ests in the waters surrounding Jan Mayen are however the interests
of mainland Norway, not of Jan Mayen as such, where there are no fisher-
men. Denmark has also relied on what it refers to as the “cultural factor”,
the attachment of the people of Greenland to their land and the surround-
ing sea, in the light of which it would, Denmark contends, be difficult if
not impossible for the Greenlanders to accept that the sea area within the
200-mile zone off their coast should be curtailed in deference to the inter-
ests of the people of a remote and highly developed industrial State.

80. Although Denmark has employed the terminology of Article 121,
paragraph 3, of the 1982 United Nations Convention on the Law of the
Sea, which provides that “rocks which cannot sustain human habitation
or economic life of their own shall have no exclusive economic zone or
continental shelf”, it does not argue that Jan Mayen has no entitlement to

39
74 MARITIME DELIMITATION (JUDGMENT)

continental sheif or fishery zones, but that when maritime boundaries are
to be established between that island and the territories of Iceland and
Greenland, the island of Jan Mayen cannot be accorded full effect, but
only partial effect, a contention which the Court has already found un-
acceptable (paragraph 70 above). Nor, in the view of the Court, does the
“cultural factor” point to a different conclusion. The question is whether
the size and special character of Jan Mayen’s population, and the absence
of locally based fishing, are circumstances which affect the delimitation.
The Court would observe that the attribution of maritime areas to the ter-
ritory of a State, which, by its nature, is destined to be permanent, is a legal
process based solely on the possession by the territory concerned of a
coastline. The Court finds relevant in the present dispute the observations
it had occasion to make, concerning continental shelf delimitation, in the
Continental Shelf (Libyan Arab Jamahiriya/ Malta) case:

“The Court does not however consider that a delimitation should
be influenced by the relative economic position of the two States in
question, in such a way that the area of continental shelf regarded as
appertaining to the less rich of the two States would be somewhat
increased in order to compensate for its inferiority in economic
resources. Such considerations are totally unrelated to the underly-
ing intention of the applicable rules of international law. It is clear
that neither the rules determining the validity of legal entitlement to
the continental shelf, nor those concerning delimitation between
neighbouring countries, leave room for any considerations of econ-
omic development of the States in question. While the concept of the
exclusive economic zone has, from the outset, included certain spe-
cial provisions for the benefit of developing States, those provisions
have not related to the extent of such areas nor to their delimitation
between neighbouring States, but merely to the exploitation of their
resources.” (L.CJ. Reports 1985, p. 41, para. 50.)

The Court therefore concludes that, in the delimitation to be effected in
this case, there is no reason to consider either the limited nature of the
population of Jan Mayen or socio-economic factors as circumstances to
be taken into account.

81. Norway has argued, in relation to the Danish claim to a 200-mile
zone off Greenland, that

“the drawing of a boundary closer to one State than to another would
imply an inequitable displacement of the possibility of the former
State to protect interests which require protection”.

It considers that, while courts have been unwilling to allow such consider-
ations of security to intrude upon the major task of establishing a primary
boundary in accordance with the geographical criteria, they are con-
cerned to avoid creating conditions of imbalance. The Court considers

40
75 MARITIME DELIMITATION (JUDGMENT)

that the observation in the Libya/Malta Judgment (1.C.J. Reports 1985,
p. 42, para. 51), that “security considerations are of course not unrelated to
the concept of the continental shelf”, constituted a particular application,
to the continental shelf, with which the Court was then dealing, of a gen-
eral observation concerning all maritime spaces. In the present case the
Court has already rejected the 200-mile line. In the Continental Shelf
(Libyan Arab Jamahiriya/Malta) case, the Court was satisfied that

“the delimitation which will result from the application of the present
Judgment is ... not so near to the coast of either Party as to make
questions of security a particular consideration in the present case”
(LCJ. Reports 1985, p. 42, para. 51).

The Court is similarly satisfied in the present case as regards the delimita-
tion to be described below.

82. With regard to the conduct of the Parties concerning the relevant
area, it is first to be noted that that conduct is characterized by the care
they have taken not to aggravate the dispute and by their adherence to
the positions of principle they have adopted for the delimitation. That
conduct has already been considered by the Court (paragraphs 33-39) in
relation to the argument of Norway that the Parties, by their conduct, have
already recognized the applicability of a median line delimitation, a con-
tention which the Court did not accept. The question of the conduct of the
Parties has now to be considered in another context, that of a contention
by Denmark, relating primarily to acts of Norway. The contention is
that, as in the Continental Shelf (Tunisia/Libyan Arab Jamahiriya) case
(CJ. Reports 1982, p. 84, para. 118), the conduct of the Parties is a highly
relevant factor in the choice of the appropriate method of delimitation
where such conduct has indicated some particular method as being likely
to produce an equitable result. In this respect, Denmark relies on the mari-
time delimitation between Norway and Iceland, and on a boundary line
established by Norway between the economic zone of mainland Norway
and the fishery protection zone of the Svalbard Archipelago (Bear
Island — Bjornoya).

83. By an Agreement concerning Fishery and Continental Shelf Ques-
tions between Norway and Iceland dated 28 May 1980, a Conciliation
Commission was set up to submit recommendations regarding the
dividing line for the shelf area between Iceland and Jan Mayen (Art. 9).
By a subsequent Agreement, dated 22 October 1981, Norway and Iceland
indicated that by entering into the earlier agreement they had agreed

“that Iceland’s economic zone shall extend to 200 nautical miles also
in the areas between Iceland and Jan Mayen where the distance
between the baselines is less than 400 nautical miles” (Preamble);

41
76 MARITIME DELIMITATION (JUDGMENT)

the Agreement provided further that

“the dividing line between the parties’ sections of the continental
shelf in the area between Iceland and Jan Mayen shall be the same as
the dividing line for the parties’ economic zones” (Art. 1).

As for Bear Island, the southernmost island in the Svalbard Archipelago,
it is less than 400 nautical miles north of the Norwegian mainland.
Although subject to the special provisions of the Spitsbergen Treaty of
9 February 1920, it is part of the Kingdom of Norway. On 3 June 1977
Norway, by a Royal Decree, established a fishery protection zone around
Svalbard, including Bear Island, the outer limit of which was to be 200
miles from the baselines; the Decree however further provided that the
zone “shall furthermore be delimited by the outer limit of the economic
zone off the Norwegian mainland” (Sec. 1, para. 3). Denmark contends
that Norway has thus accepted that Jan Mayen vis-a-vis Iceland, and Bear
Island vis-a-vis mainland Norway, not only could not have a delimitation
effected by a median line but should not cut into the respective 200-mile
zones of Iceland and mainland Norway.

84. In this case Norway has denied that the Agreements between Nor-
way and Iceland constitute relevant conduct or a precedent, arguing that
they represent a political concession in favour of an island State heavily
dependent on its fisheries and moreover enjoying special relations with
Norway. It has recalled that Norway protested when Iceland first estab-
lished its 200-mile zone, and that Iceland has traditionally been very
active, particularly where fisheries were concerned, in the waters between
its own coasts and Jan Mayen, which has not been the case of Greenland.
With regard to the treatment of Bear Island, Norway has stressed that
Svalbard, including Bear Island, is part of the Kingdom of Norway, so
that there is no question of an international delimitation of overlapping
areas.

85. So far as Bear Island is concerned, this territory is situated in a
region unrelated to the area of overlapping claims now to be delimited. In
that respect, the Court would observe that there can be no legal obligation
for a party to a dispute to transpose, for the settlement of that dispute, a
particular solution previously adopted by it in a different context. Even if
the Svalbard delimitation be treated as international, Norway is no more
bound by that solution than Denmark is bound to apply in the present
dispute the method of equidistance used to effect delimitation between
Norway and Denmark in the Skagerrak and part of the North Sea or off
the Faroe Islands.

86. Denmark’s argument based on the Agreements concluded between
Iceland and Norway for the delimitation of the areas south of Jan Mayen
deserves particular consideration, inasmuch as those instruments directly

42
77 MARITIME DELIMITATION (JUDGMENT)

concern Jan Mayen itself. By invoking against Norway the Agreements of
1980 and 1981, Denmark is seeking to obtain by judicial means equality of
treatment with Iceland. It is understandable that Denmark should seek
such equality of treatment. But in the context of relations governed by
treaties, it is always for the parties concerned to decide, by agreement, in
what conditions their mutual relations can best be balanced. In the parti-
cular case of maritime delimitation, international law does not prescribe,
with a view to reaching an equitable solution, the adoption of a single
method for the delimitation of the maritime spaces on all sides of an
island, or for the whole of the coastal front of a particular State, rather
than, if desired, varying systems of delimitation for the various parts of the
coast. The conduct of the parties will in many cases therefore have no
influence on such a delimitation. The fact that the situation governed by
the Agreements of 1980 and 1981 shares with the present dispute certain
elements (identity of the island, participation of Norway) is of no more
than formal weight. For these reasons, the Court concludes that the con-
duct of the Parties does not constitute an element which could influence
the operation of delimitation in the present case.

* *

87. Having thus completed its examination of the geophysical and
other circumstances brought to its attention as appropriate to be taken
into account for the purposes of the delimitation of the continental shelf
and the fishery zones, the Court has come to the conclusion that the
median line adopted provisionally for both, as first stage in the delimita-
tion, should be adjusted or shifted to become a line such as to attribute a
larger area of maritime space to Denmark than would the median line.
The line drawn by Denmark 200 nautical miles from the baselines of east-
ern Greenland would however be excessive as an adjustment, and would
be inequitable in its effects. The delimitation line must therefore be drawn
within the area of overlapping claims, between the lines proposed by each
Party. The Court will therefore now proceed to examine the question of
the precise position of that line.

* *

88. In its Counter-Memorial, Norway argued that

“the adjudication should result in a judgment which is declaratory as
to the bases of delimitation, and which leaves the precise articulation
(or demarcation) of the alignment to negotiation between the
Parties”,

43
78 MARITIME DELIMITATION (JUDGMENT)

and its submissions were, and have remained, limited to a request for what
it terms a “declaratory” judgment in favour of the median line. Since the
Court does not consider that the median line constitutes the boundaries
which result from the application of the relevant law, it is unable to uphold
those submissions. The Court is also unable to uphold the submission of
Denmark that a delimitation line should be drawn 200 miles from the
baselines of eastern Greenland, according to specific co-ordinates sup-
plied by Denmark. At the hearings however Denmark presented an addi-
tional and alternative submission (paragraph 10 above) whereby the
Court is asked

“to decide, in accordance with international law and in light of the
facts and arguments developed by the Parties, where the line of deli-
mitation shall be drawn between Denmark’s and Norway’s fisheries
zones and continental shelf areas in the waters between Greenland
and Jan Mayen, and to draw that line” (emphasis added).

At the final hearing it was stated-on behalf of Norway, in relation to
the final Danish submissions, that Norway maintained the position
expressed in its Counter-Memorial, and quoted above.

89. To give only a broad indication of the manner in which the defini-
tion of the delimitation line should be fixed, and to leave the matter for
the further agreement of the Parties, as urged by Norway, would in the
Court’s view not be a complete discharge of its duty to determine the dis-
pute. The Court is satisfied that it should define the delimitation line in
such a way that any questions which might still remain would be matters
strictly relating to hydrographic technicalities which the Parties, with the
help of their experts, can certainly resolve. The area of overlapping claims
in this case is defined by the median line and the 200-mile line from
Greenland, and those lines are both geometrical constructs; there might
be differences of opinion over basepoints, but given defined basepoints,
the two lines follow automatically. The median line provisionally drawn
as first stage in the delimitation process has accordingly been defined by
reference to the basepoints indicated by the Parties on the coasts of
Greenland and Jan Mayen. Similarly the Court may define the delimita-
tion line, now to be indicated, by reference to that median line and to the
200-mile line calculated by Denmark from the basepoints on the coast of
Greenland. Accordingly the Court will proceed to establish such a delimi-
tation, using for this purpose the baselines and co-ordinates which the
Parties themselves have been content to employ in their pleadings and
oral argument.

44
79 MARITIME DELIMITATION (JUDGMENT)

90. The Court has found (paragraph 44 above) that it is bound to apply,
and it has applied, the law applicable to the continental shelf and the law
applicable to the fishery zones. Having done so, it has arrived at the con-
clusion that the median line provisionally drawn, employed as starting-
point for the delimitation of the continental shelf and the fishery zones,
must be adjusted or shifted so as to attribute a larger area of maritime
spaces to Denmark. So far as the continental shelf is concerned, there is no
requirement that the line be shifted eastwards consistently throughout its
length: if other considerations might point to another form of adjustment,
to adopt it would be within the measure of discretion conferred on the
Court by the need to arrive at an equitable result. For the fishery zones,
equitable access to the resources of the southern part of the area of over-
lapping claims has to be assured by a substantial adjustment or shifting of
the median line provisionally drawn in that region. In the view of the
Court the delimitation now to be described, whereby the position of the
delimitation lines for the two categories of maritime spaces is identical,
constitutes, in the circumstances of this case, a proper application both of
the law applicable to the continental shelf and of that applicable to the
fishery zones.

91. The delimitation line is to lie between the median line and the
200-mile line from the baselines of eastern Greenland. It will run from
point A in the north, the point of intersection of those two lines, to a point
on the 200-mile line drawn from the baselines claimed by Iceland,
between points D and B on sketch-map No. 2 (p. 80 below). For the pur-
poses of definition of the line, and with a view to making proper provision
for equitable access to fishery resources, the area of overlapping claims
will be divided into three zones, as follows. Greenland’s 200-mile line
(between points A and B on sketch-map No. 2) shows two marked changes
of direction, indicated on the sketch-map as points I and J; similarly the
median line shows two corresponding changes of direction, marked as
points K and L. Straight lines drawn between point I and point K, and
between point J and point L, thus divide the area of overlapping claims
into three zones, to be referred to, successively from south to north, as
zone 1, zone 2 and zone 3.

92. The southernmost zone, zone 1, corresponds essentially to the
principal fishing area referred to in paragraph 73 above. In the view of the
Court, the two Parties should enjoy equitable access to the fishing
resources of this zone. For this purpose a point, to be designated point M,
is identified on the 200-mile line claimed by Iceland between points B
and D, and equidistant from those points, and a line is drawn from
point M so as to intersect the line between point J and L, at a point desig-
nated point N, so as to divide zone 1 into two parts of equal area. The
dividing line is shown on sketch-map No. 2 as the line between points N
and M. So far as zones 2 and 3 are concerned, it is a question of drawing
the appropriate conclusions, in the application of equitable principles,

45
 

 

  
   

 

 

 

80 MARITIME DELIMITATION (JUDGMENT)
; _20°W un | 10°W
> SKETCH-MAP No. 2
v
ep
de
XS
GREENLANO
| SEA
Shannon Island
75°| H |75°
N ff N
GREENLANO
CC |
LC
4 q
=)
5 G
Scoresby Sund
70° D 70°
N M N
CB
7 ‘A
or
wot NORWEGIAN
N
4 oF Kolbeinsey , SEA
65° | 65°
N N
T T T T T T 20W T T T T T T T+ T 10W T T T T
81 MARITIME DELIMITATION (JUDGMENT)

from the circumstance of the marked disparity in coastal lengths, dis-
cussed in paragraphs 61 to 71 above. The Court considers that an equal
division of the whole area of overlapping claims would give too great a
weight to this circumstance. Taking into account the equal division of
zone 1, it considers that the requirements of equity would be met by the
following division of the remainder of the area of overlapping claims:
a point (O on sketch-map No. 2) is to be determined on the line between
I and K such that the distance from I to O is twice the distance from
O to K; the delimitation of zones 2 and 3 is then effected by the straight
line from point N to this point O, and the straight line from point O to
point A.

93. The co-ordinates of the various points mentioned have been calcu-
lated as follows on the basis of the information supplied by each Party to
the Court as to the base points on the coasts of its territory, and are
included here for the information of the Parties:

(World Geodetic System, 1984)

All straight lines referred to in paragraphs 91 and 92 are geodetic lines.

Latitude North Longitude West

74° 21’ 46.9” 5° 00’ 27.7” = A
72° 28’ 35.9” 9° 23’ 09.4” = I

71° 32’ 58.4” 11° 11’ 23.6” = J

69° 34’ 43.3” 12° 09’ 25.5” = B
69° 38’ 26.8” 12° 43'21.1” = C
70° 12’ 50.5” 15° 10’ 21.8” = D
72° 07' 16.0” 14° 40’ 25.4” = L
73° 01’ 42.5” 12° 25’ 23.2” = K
69° 54’ 26.9” 13° 38’ 01.0” = M
71° 50’ 00.8” 12° 50’ 48.2” = N
72° 50’ 58.7" 11° 23’ 23.2” = O

94. For these reasons,

THE Court,

By fourteen

votes to one,

Decides that, within the limits defined

(1) tothe north by the intersection of the line of equidistance between the
coasts of Eastern Greenland and the western coasts of Jan Mayen with
the 200-mile limit calculated as from the said coasts of Greenland,
indicated on sketch-map No. 2 as point A, and

47
82 MARITIME DELIMITATION (JUDGMENT)

(2) to the south, by the 200-mile limit around Iceland, as claimed by
Iceland, between the points of intersection of that limit with the two
said lines, indicated on sketch-map No. 2 as points B and D,

the delimitation line that divides the continental shelf and fishery zones of
the Kingdom of Denmark and the Kingdom of Norway is to be drawn as
set out in paragraphs 91 and 92 of the present Judgment.

IN FAVOUR: President Sir Robert Jennings; Vice-President Oda; Judges Ago,
Schwebel, Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen,
Aguilar Mawdsley, Weeramantry, Ranjeva, Ajibola.

AGAINST: Judge ad hoc Fischer.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of June, one thousand
nine hundred and ninety-three, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-
ernment of the Kingdom of Denmark and the Government of the King-
dom of Norway, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President Opa, Judges EVENSEN, AGUILAR MAWDSLEY and
RANJEVA append declarations to the Judgment of the Court.

Vice-President ODA, Judges SCHWEBEL, SHAHABUDDEEN, WEERAMANTRY
and AJIBOLA append separate opinions to the Judgment of the Court.

Judge ad hoc FISCHER appends a dissenting opinion to the Judgment of
the Court.

({nitialled) R.Y.J.
(Initialled) E.V.O.

48
